Exhibit 10.4
REGISTRATION RIGHTS AGREEMENT


REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of October 2, 2012 by
and among Tengion, Inc., a Delaware corporation (the “Company”), and those
persons set forth on Schedule 1 to the Facility Agreement (as defined below)
(each individually, an “Investor” and together, the “Investors”).


WHEREAS:


A. In connection with the Facility Agreement by and among the parties hereto of
even date herewith (the “Facility Agreement”), and the Securities Purchase
Agreement by and among the parties hereto of even date herewith (the “Securities
Purchase Agreement”) the Company has agreed, upon the terms and subject to the
conditions contained therein, to issue and sell to the Investors Warrants (as
defined below) and Notes (as defined below) in the amount described in the
Securities Purchase Agreement and the Facility Agreement, respectively where
each of the Warrants is exercisable into shares of the Company’s common stock,
$0.001 par value per share (the “Common Stock”) and each of the Notes is
convertible into shares of Common Stock, each upon the terms and conditions and
subject to the limitations and conditions set forth in the Warrants and the
Notes, as applicable, all subject to the terms and conditions of the Facility
Agreement and the Securities Purchase Agreement; and


B. To induce the Investors to execute and deliver the Facility Agreement and the
Securities Purchase Agreement, the Company has agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“Securities Act”), and applicable state securities laws,


NOW, THEREFORE, In consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investors
hereby agree as follows:


1. DEFINITIONS.


a. As used in this Agreement, the following terms shall have the following
meanings:


(i) “Additional Filing Deadline” means, with respect to any Registration
Statement(s) that may be required pursuant to Section 2(a)(ii), (a) the first
date or time that such Registrable Securities may then be included in a
Registration Statement if such Registration Statement is required because the
SEC shall have notified the Company in writing that certain Registrable
Securities were not eligible for inclusion on a previously filed Registration
Statement, provided that such Additional Filing Deadline shall not be prior to
the date that any previously filed Registration Statement is declared effective
by the SEC, or (b) if such additional Registration Statement is required for a
reason other than as described in (a) above, the twentieth (20th) day following
the date on which the Company first knows, or reasonably should have known, that
such additional Registration Statement is required.


(ii) “Additional Registration Deadline” means, with respect to any additional
Registration Statement(s) that may be required to be filed pursuant to Section
2(a)(ii), the thirtieth (30th) day following (a) the first date or time that
such Registrable Securities may then be included in a Registration Statement if
such Registration Statement is required because the SEC shall have notified the
Company in writing that certain Registrable Securities were not eligible for
inclusion on a previously filed Registration Statement, or (b) if such
additional Registration Statement is required for a reason other than as
described in (a) above, the fortieth (40th) day following the date on which the
Company first knows, or reasonably should have known, that such additional
Registration Statement(s) is required.


(iii) “Buyer” means any Investor and any transferee or assignee who agrees to
become bound by the provisions of this Agreement in accordance with Section 10
hereof.


(iv) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, and any successor statute.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(v) “Filing Deadline,” for each Registration Statement required to be filed
hereunder other than Section 2(a)(ii), shall mean a date that is thirty (30)
calendar days following the date the applicable Warrant or Note is issued and,
in the case of Section 2(a)(ii) shall mean the Additional Filing Deadline.


(vi) “Note(s)” means the convertible notes issued by the Company pursuant to the
Facility Agreement.


(vii) “Person” means and includes any natural person, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.


(viii) “Registration Deadline” shall mean, other than for purposes of the
Registration Statements required under Section 2(a)(ii), a date that is ninety
(90) calendar days following the date the applicable Warrant or Note is issued
and, in the case of Section 2(a)(ii) shall mean the Additional Filing Deadline.


(ix) “Warrant(s)” means the warrants issued by the Company pursuant to the
Securities Purchase Agreement.


(x) “Register,” “Registered,” and “Registration” refer to a registration
effected by preparing and filing a Registration Statement or Statements in
compliance with the Securities Act and pursuant to Rule 415 under the Securities
Act or any successor rule providing for offering securities on a continuous
basis, and the declaration or ordering of effectiveness of such Registration
Statement by the United States Securities and Exchange Commission (the “SEC”).


(xi) “Registrable Securities,” for a given Registration, means (a) any shares of
Common Stock (the “Warrant Shares”) issued or issuable upon exercise of or
otherwise pursuant to the Warrants (without giving effect to any limitations on
exercise set forth in the Warrants), (b) any shares of Common Stock (the “Note
Shares”) issued or issuable upon conversion of or otherwise pursuant to the
Notes (without giving effect to any limitations on exercise set forth in the
Notes), (c) any shares of capital stock issued or issuable as a dividend on or
in exchange for or otherwise with respect to any of the foregoing, (d) any
additional shares of Common Stock issuable in connection with any anti-dilution
provisions in the Warrants or the Notes, (e) any other warrants or shares of
Common Stock issuable pursuant to the terms of the Facility Agreement, the
Securities Purchase Agreement, the Warrants, the Notes or this Registration
Rights Agreement, and (e) any securities issued or issuable upon any stock
split, dividend or other distribution, recapitalization or similar event with
respect to the foregoing.


(xii) “Registration Statement(s)” means a registration statement(s) of the
Company under the Securities Act required to be filed hereunder.


2. REGISTRATION.


a. MANDATORY REGISTRATION.  (i) Following the date on which any Warrants and/or
Notes are issued pursuant to the Facility Agreement and/or the Securities
Purchase Agreement, as applicable (each, an “Issuance Date”), the Company shall
prepare, and file with the SEC on or prior to the applicable Filing Deadline (as
defined above) a Registration Statement (the “Mandatory Registration Statement”)
on Form S-1 (or, if Form S-1 is not then available, on such form of Registration
Statement as is then available to effect a registration of the Registrable
Securities, subject to the consent of the Buyers, which consent will not be
unreasonably withheld) covering the resale of the Registrable Securities issued
on the applicable Issuance Date (as defined above) which Registration Statement,
to the extent allowable under the Securities Act and the rules and regulations
promulgated thereunder (including Rule 416), shall state that such Registration
Statement also covers such indeterminate number of additional shares of Common
Stock as may become issuable upon exercise of the Warrants, conversion of the
Notes or otherwise pursuant to the Warrants and/or Notes to prevent dilution
resulting from stock splits, stock dividends, stock issuances or similar
transactions. The number of shares of Common Stock initially included in such
Registration Statement shall be no less than the aggregate number of shares that
are then issuable upon exercise of the Warrants, conversion of the Notes, and/or
otherwise pursuant to the Warrants and/or Notes issued on the Issuance Date,
without regard to any limitation on the Buyers’ ability to exercise the Warrants
or convert the Notes, respectively.  Each Registration Statement (and each
amendment or supplement thereto, and each request for acceleration of
effectiveness thereof) shall be provided to (and subject to the approval of) the
Buyers and their counsel prior to its filing or other submission.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
(ii) If for any reason the SEC does not permit all of the Registrable Securities
to be included in the Registration Statement filed pursuant to Section 2(a)(i)
above, or for any other reason any Registrable Securities are not then included
in a Registration Statement filed under this Agreement, then the Company shall
prepare, and, as soon as practicable but in no event later than the Additional
Filing Deadline, file with the SEC additional Registration Statement(s) covering
the resale of all Registrable Securities not already covered by an existing and
effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415.


b. PIGGY-BACK REGISTRATIONS. If at any time prior to the expiration of the
Registration Period (as hereinafter defined) the Company shall determine to file
with the SEC a registration statement relating to an offering for its own
account or the account of others under the Securities Act of any of its
securities (other than debt securities or securities being registered on Form
S-4 or Form S-8 or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with stock option or other employee
benefit plans), the Company shall send to each Buyer written notice of such
determination and, if within fifteen (15) days after the effective date of such
notice, the Buyer shall so request in writing, the Company shall include in such
Registration Statement all or any part of such Buyer’s Registrable Securities
the  requests to be registered, except that if, in connection with any
underwritten public offering for the account of the Company, the managing
underwriter(s) thereof shall impose a limitation on the number of Registrable
Securities which may be included in the Registration Statement because, in such
underwriter(s)’ judgment, marketing or other factors dictate such limitation is
necessary to facilitate public distribution, then the Company shall be obligated
to include in such Registration Statement only such limited portion of the
Registrable Securities with respect to which the Buyer has requested inclusion
hereunder as the underwriter shall permit;


PROVIDED, HOWEVER, that the Company shall not exclude any Registrable Securities
unless the Company has first excluded all outstanding securities, the holders of
which are not entitled by contract to inclusion of such securities in such
Registration Statement or are not entitled to pro rata inclusion with the
Registrable Securities; and


PROVIDED, FURTHER, HOWEVER, that, after giving effect to the immediately
preceding proviso, any exclusion of Registrable Securities shall be made pro
rata with holders of other securities having the contractual right to include
such securities in the Registration Statement other than holders of securities
entitled to inclusion of their securities in such Registration Statement by
reason of demand registration rights. No right to registration of Registrable
Securities under this Section 2(b) shall be construed to limit any registration
required under Section 2(a) hereof. If an offering in connection with which a
Buyer is entitled to registration under this Section 2(b) is an underwritten
offering, then such Buyer shall, unless otherwise agreed by the Company, offer
and sell such Registrable Securities in an underwritten offering using the same
underwriter or underwriters and, subject to the provisions of this Agreement, on
the same terms and conditions as other shares of Common Stock included in such
underwritten offering.  Notwithstanding anything to the contrary set forth
herein, the registration rights of the Buyer pursuant to this Section 2(b) shall
only be available in the event the Company fails to timely file, obtain
effectiveness or maintain effectiveness of any Registration Statement to be
filed pursuant to Section 2(a) in accordance with the terms of this Agreement.


3.  OBLIGATIONS OF THE COMPANY. In connection with the registration of the
Registrable Securities, the Company shall have the following obligations:


a. The Company shall prepare promptly, and file with the SEC as soon as
practicable after each Issuance Date (but no later than the Filing Deadline), a
Registration Statement with respect to the number of Registrable Securities
provided in Section 2(a), and thereafter use its best efforts to cause each such
Registration Statement relating to Registrable Securities to become effective as
soon as possible after such filing, but in any event shall cause each such
Registration Statement relating to Registrable Securities to become effective no
later than the Registration Deadline, and shall keep the Registration Statement
current and effective pursuant to Rule 415 at all times until such date as is
the earlier of (i) the date on which all of the Registrable Securities for such
Registration Statement have been sold and (ii) the date on which all of the
Registrable Securities for such Registration Statement (in the opinion of
counsel to the Buyers) may be immediately sold to the public without
registration or restriction (including without limitation as to volume by each
holder thereof) under the Securities Act (the “Registration Period”), which
Registration Statement (including any amendments or supplements thereto and
prospectuses contained therein), except for information provided by a Buyer or
any transferee of a Buyer pursuant to Section 4(a), shall not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein, or necessary to make the statements therein not misleading.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
b. The Company shall prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to each Registration Statement and
the prospectus used in connection with each Registration Statement as may be
necessary to keep each Registration Statement current and effective at all times
during the Registration Period, and, during such period, comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by each Registration Statement
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in each Registration Statement.  In the event that on any
Trading Day (as defined below) (the “Registration Trigger Date”) the number of
shares available under the Registration Statements filed pursuant to this
Agreement is insufficient to cover all of the Registrable Securities issued or
issuable upon exercise of the Warrants, conversion of the Notes or otherwise
pursuant to the Warrants and/or Notes, including, without limitation, any
additional shares of Common Stock issued in connection with any anti-dilution
provisions contained in the Warrants and/or Notes, without giving effect to any
limitations on the Buyers’ ability to exercise the Warrants  and/or convert the
Notes, as applicable, the Company shall amend the Registration Statements, or
file a new Registration Statement (on the short form available therefore, if
applicable), or both, so as to cover the total number of Registrable Securities
so issued or issuable (without giving effect to any limitations on exercise or
conversion contained in the Warrants and/or Notes or other limitations on
conversion or exercise) as of the Registration Trigger Date as soon as
practicable, but in any event within twenty (20) days after the Registration
Trigger Date (based on the Exercise Price (as defined in the Warrants) of the
Warrants and/or the Conversion Price (as defined in the Notes) of the Notes, as
applicable, and other relevant factors on which the Company reasonably elects to
rely). The Company shall use its best efforts to cause such amendment and/or new
Registration Statement to become effective as soon as practicable following the
filing thereof, but in any event the Company shall cause such amendment and/or
new Registration Statement to become effective within sixty (60) days of the
Registration Trigger Date or as promptly as practicable in the event the Company
is required to increase its authorized shares.  “Trading Day” shall mean any day
on which the Common Sock is traded for any period on the OTCQB, operated  by the
OTC Markets Group, Inc., or on the securities exchange or other securities
market on which the Common Stock is then being traded.


c. The Company shall furnish to each Buyer and its legal counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company, one copy of each Registration Statement and any
amendment thereto, each preliminary prospectus and prospectus and each amendment
or supplement thereto, and, in the case of a Registration Statement referred to
in Section 2(a), each letter written by or on behalf of the Company to the SEC
or the staff of the SEC, and each item of correspondence from the SEC or the
staff of the SEC, in each case relating to such Registration Statement (other
than any portion of any thereof which contains information for which the Company
has sought confidential treatment), and (ii) such number of copies of a
prospectus, including a preliminary prospectus, and all amendments and
supplements thereto and such other documents as a Buyer may reasonably request
in order to facilitate the disposition of the Registrable Securities owned by
such Buyer. The Company will immediately notify the Buyers by facsimile or
electronic mail of the effectiveness of each Registration Statement or any
post-effective amendment. The Company will promptly respond to any and all
comments received from the SEC, with a view towards causing each Registration
Statement or any amendment thereto to be declared effective by the SEC as soon
as practicable and shall file an acceleration request as soon as practicable,
but no later than five (5) business days, following the resolution or clearance
of all SEC comments or, if applicable, following notification by the SEC that
any such Registration Statement or any amendment thereto will not be subject to
review.


d. The Company shall use its best efforts to (i) register and qualify, in any
jurisdiction where registration and/or qualification is required, the
Registrable Securities covered by the Registration Statements under such other
securities or “blue sky” laws of such jurisdictions in the United States as the
Buyers shall reasonably request and as may be required by law, (ii) prepare and
file in those jurisdictions such amendments (including post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
e.  As promptly as practicable after becoming aware of such event, the Company
shall notify each Buyer of the happening of any event, of which the Company has
knowledge, as a result of which the prospectus included in any Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading, and promptly to prepare a supplement
or amendment to any Registration Statement to correct such untrue statement or
omission, and deliver such number of copies of such supplement or amendment to
each Buyer as such Buyer may reasonably request.


f. The Company shall use its best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of any Registration Statement, and,
if such an order is issued, to obtain the withdrawal of such order at the
earliest possible moment and to notify each Buyer who holds Registrable
Securities being sold (or, in the event of an underwritten offering, the
managing underwriters) of the issuance of such order and the resolution thereof.


g. The Company shall permit a single firm of counsel designated by the Buyers to
review such Registration Statement and all amendments and supplements thereto
(as well as all requests for acceleration or effectiveness thereof), at Buyers’
own cost, a reasonable period of time prior to their filing with the SEC (not
less than three (3) business days but not more than five (5) business days) and
not file any documents in a form to which such counsel reasonably objects and
will not request acceleration of such Registration Statement without prior
notice to such counsel.


h. The Company shall hold in confidence and not make any disclosure of
information concerning a Buyer provided to the Company unless (i) disclosure of
such information is necessary to comply with federal or state securities laws,
(ii) the disclosure of such information is necessary to avoid or correct a
misstatement or omission in any Registration Statement, (iii) the release of
such information is ordered pursuant to a subpoena or other order from a court
or governmental body of competent jurisdiction, or (iv) such information has
been made generally available to the public other than by disclosure in
violation of this or any other agreement. The Company agrees that it shall, upon
learning that disclosure of such information concerning such Buyer is sought in
or by a court or governmental body of competent jurisdiction or through other
means, give prompt notice to the Buyer prior to making such disclosure, and
allow such Buyer, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, such information.


i. [INTENTIONALLY OMITTED]


j. The Company shall provide a transfer agent and registrar, which may be a
single entity, for the Registrable Securities not later than the effective date
of the initial Registration Statement.


k. The Company shall cooperate with each Buyer who holds Registrable Securities
being offered and the managing underwriter or underwriters with respect to an
applicable Registration Statement, if any, to facilitate the timely preparation
and delivery of certificates (not bearing any restrictive legends) representing
Registrable Securities to be offered pursuant to such Registration Statement and
enable such certificates to be in such denominations or amounts, as the case may
be, as the managing underwriter or underwriters, if any, or the Buyer may
reasonably request and registered in such names as the managing underwriter or
underwriters, if any, or the Buyer may request, and, within three (3) business
days after a Registration Statement which includes Registrable Securities is
ordered effective by the SEC, the Company shall deliver, and shall cause legal
counsel selected by the Company to deliver, to the transfer agent for the
Registrable Securities (with copies to each Buyer) an appropriate instruction
and an opinion of such counsel in the form required by the transfer agent in
order to issue the Registrable Securities free of restrictive legends.


l. At the request of a Buyer, to the extent reasonable, the Company shall
prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to a Registration Statement and any prospectus used
in connection with the Registration Statement as may be necessary in order to
change the plan of distribution set forth in such Registration Statement.


m. The Company shall not, and shall not agree to, allow the holders of any
securities of the Company to include any of their securities in any Registration
Statement under Section 2(a) hereof or any amendment or supplement thereto under
Section 3(b) hereof without the consent of the Buyers.  In addition, the Company
shall not offer any securities for its own account or the account of others in
any Registration Statement under Section 2(a) hereof or any amendment or
supplement thereto under Section 3(b) hereof without the consent of the Buyers.


 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
n. The Company shall take all other reasonable actions necessary to expedite and
facilitate disposition by the Buyers of Registrable Securities pursuant to a
Registration Statement.


o. The Company shall comply with all applicable laws related to a Registration
Statement and offering and sale of securities and all applicable rules and
regulations of governmental authorities in connection therewith (including,
without limitation, the Securities Act and the Exchange Act and the rules and
regulations promulgated by the SEC).


p.  If required by the Financial Industry Regulatory Authority, Inc. Corporate
Financing Department, the Company shall promptly effect a filing with FINRA
pursuant to FINRA Rule 5110 with respect to the public offering contemplated by
resales of securities under the Registration Statement (an “Issuer Filing”), and
pay the filing fee required by such Issuer Filing. The Company shall use
commercially reasonable efforts to pursue the Issuer Filing until FINRA issues a
letter confirming that it does not object to the terms of the offering
contemplated by the Registration Statement.


4. OBLIGATIONS OF THE BUYER. In connection with the registration of the
Registrable Securities, each Buyer shall have the following obligations:


a. It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a Buyer that such Buyer shall furnish to the Company
such information regarding itself, the Registrable Securities held by it and the
intended method of disposition of the Registrable Securities held by it as shall
be reasonably required to effect the registration of such Registrable Securities
and shall execute such documents in connection with such registration as the
Company may reasonably request. At least five (5) business days prior to the
first anticipated filing date of a Registration Statement, the Company shall
notify each Buyer of the information the Company requires from such Buyer.  Any
such information shall not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein, or necessary to
make the statements therein not misleading.


b. Each Buyer, by such Buyer’s acceptance of the Registrable Securities, agrees
to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of a Registration Statement
hereunder, unless such Buyer has notified the Company in writing of the Buyer’s
election to exclude all of the Buyer’s Registrable Securities from such
Registration Statement.


c. In the event of an underwritten offering pursuant to Section 2(b) in which
any Registrable Securities are to be included, the Buyer agrees to enter into
and perform the Buyer’s obligations under an underwriting agreement, in usual
and customary form, including, without limitation, customary indemnification and
contribution obligations, with the managing underwriter of such offering and
take such other actions as are reasonably required in order to expedite or
facilitate the disposition of the Registrable Securities, unless the Buyer has
notified the Company in writing of the Buyer’s election to exclude all of the
Buyer’s Registrable Securities from such Registration Statement.


d. Each Buyer agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(e) or 3(f), the Buyer
will immediately discontinue disposition of Registrable Securities pursuant to
the Registration Statement covering such Registrable Securities until the
Buyer’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 3(e) or 3(f) and, if so directed by the Company, the
Buyer shall deliver to the Company (at the expense of the Company) or destroy
(and deliver to the Company a certificate of destruction) all copies in the
Buyer’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice.


5. REGISTRATION FAILURE.  In the event of a Registration Failure (as defined in
the Warrants and/or Notes, as applicable), the Buyers shall be entitled to
Failure Payments (as defined in the Warrants and/or Notes, as applicable) and
such other rights as set forth in the Warrants and/or Notes, as applicable.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
6. EXPENSES OF REGISTRATION. All reasonable expenses, other than underwriting
discounts and commissions, incurred in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualification fees, printers and accounting fees, and
the fees and disbursements of counsel for the Company shall be borne by the
Company.


7. INDEMNIFICATION. In the event any Registrable Securities are included in a
Registration Statement under this Agreement:


a. The Company will indemnify, hold harmless and defend (i) each Buyer, (ii) the
directors, officers, partners, managers, members, employees, agents and each
Person who controls any Buyer within the meaning of the Securities Act or the
Exchange Act, if any, (iii) any underwriter (as defined in the Securities Act)
for each Buyer in connection with an underwritten offering pursuant to Section
2(b) hereof, and (iv) the directors, officers, partners, employees and each
Person who controls any such underwriter within the meaning of the Securities
Act or the Exchange Act, if any (each, an “Indemnified Person”), against any
joint or several losses, claims, damages, liabilities or expenses (collectively,
together with actions, proceedings or inquiries by any regulatory or
self-regulatory organization, whether commenced or threatened, in respect
thereof, “Claims”) to which any of them may become subject insofar as such
Claims arise out of or are based upon: (i) any untrue statement or alleged
untrue statement of a material fact in a Registration Statement or the omission
or alleged omission to state therein a material fact required to be stated or
necessary to make the statements therein not misleading; (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the effective date of such Registration
Statement, or contained in the final prospectus (as amended or supplemented, if
the Company files any amendment thereof or supplement thereto with the SEC) or
the omission or alleged omission to state therein any material fact necessary to
make the statements made therein, in light of the circumstances under which the
statements therein were made, not misleading; or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any other law,
including, without limitation, any state securities law, or any rule or
regulation thereunder relating to the offer or sale of the Registrable
Securities (the matters in the foregoing clauses (i) through (iii) being,
collectively, “Violations”). The Company shall reimburse the Indemnified Person,
promptly as such expenses are incurred and are due and payable, for any
reasonable legal fees or other reasonable expenses incurred by them in
connection with investigating or defending any such Claim.  Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 7(a) shall not apply to a Claim arising out of or
based upon a Violation to the extent that such Violation occurs in reliance upon
and in conformity with information furnished in writing to the Company by any
Indemnified Person for use in connection with the preparation of such
Registration Statement or any such amendment thereof or supplement
thereto.  Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of the Indemnified Person and shall survive
the transfer of the Registrable Securities by the Buyer pursuant to Section 10.


b. Promptly after receipt by an Indemnified Person under this Section 7 of
notice of the commencement of any action (including any governmental action),
such Indemnified Person shall, if a Claim in respect thereof is to be made
against the Company under this Section 7, deliver to the Company a written
notice of the commencement thereof, and the Company shall have the right to
participate in, and, to the extent the Company so desires, to assume control of
the defense thereof with counsel mutually satisfactory to the Company and the
Indemnified Person, as the case may be.


PROVIDED, HOWEVER, that an Indemnified Person shall have the right to retain its
own counsel with the reasonable fees and expenses to be paid by the Company, if,
in the reasonable opinion of counsel for the Buyer, the representation by such
counsel of the Indemnified Person and the Company would be inappropriate due to
actual or potential differing interests between such Indemnified Person and any
other party represented by such counsel in such proceeding. The Company shall
pay for only one separate legal counsel for the Indemnified Persons, and such
legal counsel shall be selected by Buyers. The failure to deliver written notice
to the Company within a reasonable time of the commencement of any such action
shall not relieve the Company of any liability to the Indemnified Person under
this Section 7, except to the extent that the Company is actually prejudiced in
its ability to defend such action. The indemnification required by this Section
7 shall be made by periodic payments of the amount thereof during the course of
the investigation or defense, as such expense, loss, damage or liability is
incurred and is due and payable.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
c.  Each Buyer will indemnify, hold harmless and defend (i) the Company, and
(ii) the directors, officers, partners, managers, members, employees, or agents
of the Company, if any (each, a “Company Indemnified Person”), against any joint
or several losses, claims, damages, liabilities or expenses (collectively,
together with actions, proceedings or inquiries by any regulatory or
self-regulatory organization, whether commenced or threatened, in respect
thereof, “Indemnity Claims”) to which any of them may become subject insofar as
such Claims arise out of or are based upon any violation or alleged violation by
the Company of the Securities Act, the Exchange Act, any other law, including,
without limitation, any state securities law, or any rule or regulation
thereunder relating to the offer or sale of the Registrable Securities, which
occurs due to the inclusion by the Company in a Registration Statement of false
or misleading information about a Buyer, where such information was furnished in
writing to the Company by such Buyer for the purpose of inclusion in such
Registration Statement.  Notwithstanding anything herein to the contrary, the
indemnity agreement contained in this Section 7(c) shall not apply to amounts
paid in settlement of any Indemnity Claim if such settlement is effected without
the prior written consent of the Buyers which consent shall not be unreasonably
withheld or delayed; and provided, further, however, that a Buyer shall be
liable under this Section 7(c) for only that amount of an Indemnity Claim as
does not exceed the net amount of proceeds received by such Buyer as a result of
the sale of Registrable Securities pursuant to such Registration Statement.


d.  Promptly after receipt by a Company Indemnified Person under this Section 7
of notice of the commencement of any action (including any governmental action),
such Company Indemnified Person shall, if an Indemnity Claim in respect thereof
is to be made against a Buyer under this Section 7, deliver to such Buyer a
written notice of the commencement thereof, and such Buyer shall have the right
to participate in, and, to the extent such Buyer so desires, to assume control
of the defense thereof with counsel mutually satisfactory to such Buyer and the
Company Indemnified Person, as the case may be.


 
8.  CONTRIBUTION.  To the extent any indemnification by the Company is
prohibited or limited by law, the Company agrees to make the maximum
contribution with respect to any amounts for which it would otherwise be liable
under Section 7 to the fullest extent permitted by law, based upon a comparative
fault standard.
 
9.  REPORTS AND SUBMISSIONS UNDER THE 1934 ACT.  With a view to making available
to the Buyers the benefits of Rule 144 promulgated under the Securities Act or
any other similar rule or regulation of the SEC that may at any time permit the
Buyers to sell securities of the Company to the public without registration the
Company agrees to:
 
a.  make and keep public information available, as those terms are understood
and defined in Rule 144;
 
b.  file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act so long as
the Company remains subject to such requirements and the filing of such reports
and other documents is required for the applicable provisions of Rule 144;
 
c.  submit electronically to the SEC and post on its corporate Website, if any,
every Interactive Data File required to be submitted and posted pursuant to Rule
405 of Regulation S-T under the Exchange Act; and
 
d. so long as the Buyers own Registrable Securities, promptly upon reasonable
request, furnish to the Buyers (i) a written statement by the Company that it
has complied with the reporting, submissions or posting requirements of the
Securities Act and the Exchange Act as required for applicable provisions of
Rule 144, (ii) a copy of the most recent annual or quarterly report of the
Company and such other reports and documents so filed by the Company and
(iii) such other information as may be reasonably requested to permit the Buyers
to sell such securities pursuant to Rule 144 without registration.
 
10.  ASSIGNMENT OF REGISTRATION RIGHTS.  The rights under this Agreement shall
be automatically assignable by each Buyer to any transferee of all or any
portion of the Registrable Securities if:  (i) the Buyer agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company within a reasonable time after such assignment,
(ii) the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, and (b) the securities with respect to which such registration rights
are being transferred or assigned, and (iii) at or before the time the Company
receives the written notice contemplated by clause (ii) of this sentence, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions contained herein.  In the event that a Buyer transfers all or any
portion of its Registrable Securities pursuant to this Section, the Company
shall have at least ten (10) business days to file any amendments or supplements
necessary to keep a Registration Statement current and effective pursuant to
Rule 415, and the commencement date of any Event of Failure (as defined in the
Warrants and/or Notes, as applicable) or Event of Default (as defined in the
Warrants and/or Notes, as applicable) under the Warrants and/or Notes, as
applicable, caused thereby will be extended by ten (10) business days.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
11.  AMENDMENT OF REGISTRATION RIGHTS.  Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with
written consent of the Company and the holders of a majority in interest of
then-outstanding Registrable Securities.  Any amendment or waiver effected in
accordance with this Section 11 shall be binding upon each of the Buyers and the
Company.
 
12.  MISCELLANEOUS.
 
a.  A Person is deemed to be a holder of Registrable Securities whenever such
Person owns of record or beneficially through a “street name” holder such
Registrable Securities.  If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.
 
b.  Any notices required or permitted to be given under the terms hereof shall
be sent by certified or registered mail (return receipt requested) or delivered
personally or by courier (including a recognized overnight delivery service) or
by facsimile or by electronic mail and shall be effective five (5) days after
being placed in the mail, if mailed by regular United States mail, or upon
receipt, if delivered personally or by courier (including a recognized overnight
delivery service) or by facsimile, or when red by electronic mail (sender shall
have received a “read by recipient” confirmation) in each case addressed to a
party.  The addresses for such communications shall be:
 
If to the Company:
 
3929 Westpoint Boulevard, Suite G
Winston-Salem, NC 27103
Fax:  (336) 722-2436
Email:  Brian.Davis@tengion.com
Attn:  A. Brian Davis


With copy to:


Ballard Spahr, LLP
1735 Market Street, 51st Floor
Philadelphia, PA  19103
Fax: (215) 864-8999
Email: labargej@ballardspahr.com
Attn:  Joseph La Barge


If to a Buyer:
 
At the addresses provided in Section 6.3 of the Securities Purchase Agreement.
 
AND
 
c/o Deerfield Capital, L.P.
780 Third Avenue, 37th Floor
New York, New York 10017
Fax:  (212) 599-1248
Email:  Jflynn@deerfieldpartners.com
Attn:  James E. Flynn
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
With a copy to:
 
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
Fax:  (212) 940-8776
Email:           Mark.fisher@Kattenlaw.com
     Elliot.press@Kattenlaw.com
Attn:        Mark I. Fisher, Esq.
 Elliot Press, Esq.
 
Each party shall provide notice to the other party of any change in address.
 
c.  Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.
 
d.  Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the state
and federal courts sitting in the City of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.  Each party hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof.  Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.  The parties hereby waive all rights to a trial by
jury.  If either party shall commence an action or proceeding to enforce any
provision of this Agreement, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
e.  This Agreement, the Warrants, the Notes, the Securities Purchase Agreement
and the Facility Agreement (including all schedules and exhibits thereto)
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and thereof.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein.  This Agreement, the Warrants, the Notes, the Securities Purchase
Agreement and the Facility Agreement supersede all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof and thereof.
 
f.  Subject to the requirements of Section 10 hereof, this Agreement shall inure
to the benefit of and be binding upon the successors and assigns of each of the
parties hereto.
 
g.  The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.
 
h.  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
agreement.  This Agreement, once executed by a party, may be delivered to the
other party hereto by facsimile transmission of a copy of this Agreement bearing
the signature of the party so delivering this Agreement.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
i.  Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as the other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.
 
j.  The Company acknowledges that a breach by it of its obligations hereunder
will cause irreparable harm to the Buyers by vitiating the intent and purpose of
the transactions contemplated hereby.  Accordingly, the Company acknowledges
that the remedy at law for breach of its obligations hereunder will be
inadequate and agrees, in the event of a breach or threatened breach by the
Company of any of the provisions hereunder, that the Buyers shall be entitled,
in addition to all other available remedies in law or in equity, to an
injunction or injunctions to prevent or cure breaches of the provisions of this
Agreement and to enforce specifically the terms and provisions hereof, without
the necessity of showing economic loss and without any bond or other security
being required.
 
k.  The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.
 
l.  In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.
 
m. There shall be no oral modifications or amendments to this Agreement.  This
Agreement may be modified or amended only in writing.
 
[Remainder of page left intentionally blank]
 
[Signature page follows]

 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 
COMPANY:
 
TENGION, INC.
 
By: /s/ A. Brian Davis
 
Name: A. Brian Davis
 
Title: Chief Financial Officer and VP, Finance
 
 
                     


 
 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 
BUYER:


NAME OF BUYER:
 
Bay City Capital Fund V, L.P.
By:  Bay City Capital Management V LLC, its General Partner
By: Bay City Capital LLC, its Manager


By: /s/ Carl Goldfischer, MD


Name: Carl Goldfischer, MD


Title: Managing and Managing Director
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 
BUYER:


NAME OF BUYER:
 
Bay City Capital Fund V Co-Investment Fund, L.P.
By:  Bay City Capital Management V LLC, its General Partner
By: Bay City Capital LLC, its Manager


By: /s/ Carl Goldfischer, MD


Name: Carl Goldfischer, MD


Title: Managing and Managing Director
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 
 
BUYER:


NAME OF BUYER:


Celgene Corporation


By: /s/ G.S. Golumbeski


Name: G.S. Golumbeski


Title: SVP Business Development

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 
BUYER:


NAME OF BUYER:


DAFNA Lifescience LTD


By: /s/ Nathan Fiscltel


Name: Nathan Fiscltel


Title: Managing Member


 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 
BUYER:


NAME OF BUYER:


DAFNA Lifescience Market Neutral LTD


By: /s/ Nathan Fiscltel


Name: Nathan Fiscltel


Title: Managing Member
 
 
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 
BUYER:


NAME OF BUYER:
 
DAFNA Lifescience Select LTD


By: /s/ Nathan Fiscltel


Name: Nathan Fiscltel


Title: Managing Member


 
 


 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 
BUYER:


NAME OF BUYER:
 
Deerfield Special Situations Fund, L.P.
By: Deerfield Mgmt, L.P., General Partner
By: J.E. Flynn Capital LLC, General Partner


By: /s/ James E. Flynn


Name: James E. Flynn


Title: President
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 
 
BUYER:


NAME OF BUYER:
 
Deerfield Special Situations International Master Fund, L.P.
By: Deerfield Mgmt, L.P., General Partner
By: J.E. Flynn Capital LLC, General Partner


By: /s/ James E. Flynn


Name: James E. Flynn


Title: President




 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 
BUYER:


NAME OF BUYER:
HealthCap IV KB
By: HealthCap IV GP AB


By:/s/ Anhi Forsberg and Bjorn Odlander


Name: Anhi Forsberg and Bjorn Odlander


Title: Partners


 


 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 
BUYER:


NAME OF BUYER:
HealthCap IV LP
By: HealthCap IV GP SA


By:/s/ Peder Fredrikson


Name: Peder Fredrikson


Title: President




 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 
BUYER:


NAME OF BUYER:
HealthCap IV Bis LP
By: HealthCap IV GP SA


By:/s/ Peder Fredrikson


Name: Peder Fredrikson


Title: President


 
 
 

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 
BUYER:


NAME OF BUYER:
OFCO Club IV
By: Odlander, Fredrikson & Co AB, on behalf of all members


By:/s/ Anhi Forsberg and Bjorn Odlander


Name: Anhi Forsberg and Bjorn Odlander


Title: Directors




 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 
BUYER:


NAME OF BUYER:
RA Capital Healthcare Fund, LP
By: Odlander, Fredrikson & Co AB, on behalf of all members


By:/s/ Peter Kolchinsky


Name: Peter Kolchinsky


Title: Manager












 
 

--------------------------------------------------------------------------------

 




 
 
IN WITNESS WHEREOF, the undersigned Buyers and the Company have caused this
Registration Rights Agreement to be duly executed as of the date first written
above.
 
BUYER:


NAME OF BUYER:
Blackwell Partners, LLC


By:/s/ Geoffrey D. Keegan


Name: Geoffrey D. Keegan


Title: Investment Manager, DUMAC, Inc. Authorized Agent








By:/s/ David R. Shumate


Name: David R. Shumate


Title: Executive Vice President, DUMAC, Inc. Authorized Agent





 
 
 
 
 
 
 

--------------------------------------------------------------------------------